— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 24, 1983, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The testimony by undercover officer Robert Cortes that codefendant Blanca Cruz told him "we got some ['black bags’ or heroin]” as she pointed to the defendant, was properly admissible as a statement by a coconspirator that had adequate independent indicia of reliability. Admission of this testimony therefore did not violate the defendant’s confrontation rights (see, People v Sanders, 56 NY2d 51). This court has previously examined the trial court’s charge on the appeal from codefendant Blanca Cruz’ conviction and found it did not warrant reversal (see, People v Cruz, 119 AD2d 765). We have reviewed the defendant’s other contentions and find them to be without merit. Lazer, J. P., Mangano, Brown and Weinstein, JJ., concur.